DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10 and 20 (See Figure 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "closely" in claim 19 is a relative term which renders the claim indefinite.  The term "closely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Use of the term closely renders indefinite the contact between the elastic material and the container.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2009/0101519 to Szalay et al. (Szalay).
As to claim 1, Szalay teaches an electrolyzed water generator (110’) comprising an anode (16), a cathode (13), a cation (proton) exchange membrane (15) provided between the anode (16) and the cathode (13), a housing formed of an anode side confining plate (225), an anode side half cell (215), a (210) and a cathode side confining plate (220), the housing having an inlet (260) into which water flows and an outlet (262) from which water flows out, the housing enclosing the anode (16), the cathode (13) and the membrane (15) and having a first through hole and a second through hole for receiving respectively a first feeder shaft (235) at least indirectly electrically connected to the anode (16) extending in a given direction (vertical) to penetrate the first though-hole and a second feeder shaft (230) at least indirectly electrically connected to the cathode (13) extending in the given vertical direction to penetrate the second through-hole, wherein each of the feeder shafts external structures are in contact with internal structures in the respective through holes, thus the shafts comprising engaging portions and the through holes comprising engaged portions which are engaged with each other to inhibit position shifts in the vertical direction (Paragraphs 0025, 0035-0039; Figures 2A and 2B).  
As to claim 2, Szalay teaches the apparatus of claim 1.  Szalay further teaches that each of the feeder shafts have a first shaft portion (A) having a relatively large diameter and extending in the given vertical direction, and a second shaft portion (B) having a relatively smaller diameter than the relatively large diameter of the first shaft portion (A) and extending in the given vertical direction with a stepped projection (C) thus formed there between, the through holes each having a matching cross section for joining the shafts, the through holes thus comprising a first through hole portion (surrounding section (A)) having a relatively large diameter and extending in the given vertical direction and a second through-hole portion (surrounding section (B)) having a relatively small diameter and extending in the given vertical direction with a stepped through hole-section thus formed there between (corresponding to section (C)), the stepped projection forming the engaging portion and the stepped through-hole forming the engaged portion  (Figure 2A as annotated below).

    PNG
    media_image1.png
    602
    715
    media_image1.png
    Greyscale

As to claims 3 and 4, Szalay teaches the apparatus of claim 1. Szalay teaches that each of the first and second shaft feeders have an external surface, external plane portion, fitted to an internal surface, internal plane portion, of the respective through-holes, the external plane portion thus forming a fitting portion extending in the vertical direction and the internal plane portion thus forming a fitted portion, the closeness of the fitting thus would at least partially inhibit rotation of the feeder shafts in the respective through holes  around a vertical rotation axis (Figure 2A). 
As to claim 5, Szalay teaches the apparatus of claim 1.  Szalay further teaches that the apparatus comprises a first spring (255) connecting the anode to the first feeder shaft (235) and a second spring (250) connecting the cathode to the second feeder shaft (230) (Paragraphs 0037 and 0038; Figure 2A)
As to claim 6, Szalay teaches the apparatus of claim 5.  Szalay further teaches that the first and second springs are spiral springs swirling around a rotation axis along the given vertical direction (cylindrical spring with deformation capability along longitudinal direction) (Paragraphs 0037 and 0038).
As to claim 7, Szalay teaches the apparatus of claim 1.  Szalay further teaches that the housing includes a positioning fitting (flange) (248) fitted on an external fitted portion (seat) (240) (Paragraph 0035; Figure 2A).
As to claim 8, Szalay teaches the apparatus of claim 7.  Szalay further teaches that the housing includes a container (cathode side half cell (210) and cathode side confining plate (220), that holds the anode (16), the cathode (13), and the membrane (15), and a lid (anode side half cell (215) and anode side confining plate (225)) that closes an opening of the container wherein the positing fitting (245) is formed on the lid (Paragraph 0035; Figure 2A).
As to claim 9, Szalay teaches the apparatus of claim 8.  Szalay further teaches that the lid includes a thin walled portion having a relatively small wall thickness and a thick walled portion comprising the positioning fitting portion (248) having a relatively large wall thickness (Figure 2A).
As to claim 10, Szalay teaches the apparatus of claim 8.  Szalay further teaches that the positing fitting (248) is a groove, flange, extending at least partially in a lengthwise direction of the lid (Paragraph 0035; Figure 2A).
As to claims 13 and 15, Szalay teaches the apparatus of claim 1.  Szalay further teaches that the housing includes a container (cathode side half cell (210) and cathode side confining plate (220), that holds the anode (16), the cathode (13), and the membrane (15), and a lid (anode side half cell (215) and anode side confining plate (225)) that closes an opening of the container, the anode (16) the membrane (15) and the cathode (13) jointly make up a stacked structure and the lid including projecting portions, a thick projecting portion (flange) (245) and a thinner projecting portion (area internal to the flange (245) wherein the outermost portion of the lid is the thinnest section) wherein the thick projecting portion (Paragraph 0035; Figure 2A).                                                                                                           
As to claim 14, Szalay teaches the apparatus of claim 13.  Szalay further teaches that the projections are formed horizontally across the structure, and thus along a water flow direction from water feed (260) to water discharge (262) (Paragraph 0036; Figure 2A).
As to claims 16, Szalay teaches the apparatus of claim 1. Szalay further teaches that the housing includes a container (anode side half cell (215) and anode side confining plate (225)), that holds the anode (16), the cathode (13), and the membrane (15), and a lid (cathode side half cell (210) and cathode side confining plate (220)) that closes an opening of the container and is configured to hold down the anode (16) the membrane (15) and the cathode (13), wherein the apparatus further comprises a bearing member (18) placed between a bottom of the container and the anode the cathode and the membrane and formed of porous PTFE frit, thus an elastic material comprising a plurality of hollows, wherein the material is resilient and thus with hollows that at least partially contribute to the inhibition of deformation of the elastic material towards side walls of the container (Paragraphs 0032; Figure 2A).         
As to claim 17, Szalay teaches the apparatus of claim 1.  Szalay further teaches that the elastic material (18) comprises a hollow in the form of a through-hole (19) extending in a direction from the lid toward a bottom of the container (Paragraph 0032; Figure 2A).

Claims 1, 3, 4, 7, 8, 10, 13, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Document No. WO 2017/168475 to Inagaki et al. (Inagaki) (US 2019/0055144).
As to claim 1, Inagaki teaches an electrolyzed water generator (1) comprising an anode (84), a cathode (85), a cation (proton) exchange membrane (86) provided between the anode (84) and the cathode (85), a housing (10), the housing having an inlet (11a) into which water flows and an outlet (11b) from which water flows out, the housing (10) enclosing the anode (84), the cathode (85) and the membrane (86) and having a first through hole and a second through hole (313a) for receiving respectively a first feeder shaft (83b) electrically connected to the anode (84) extending in a given direction (vertical) to penetrate the first though-hole (313a) and a second feeder shaft (85f) electrically connected to the cathode (85) extending in the given vertical direction to penetrate the second through-hole (313a), wherein each of the feeder shafts external structures are in contact with internal structures in the respective through holes, thus the shafts comprising engaging portions and the through holes comprising engaged portions which are engaged with each other to inhibit position shifts in the vertical direction (Paragraphs 0093, 0095, 0160, 0161, 0163, 0166, 0170, 0171, 0172; Figures 10 and 11).
As to claims 3 and 4, Inagaki teaches the apparatus of claim 1. Inagaki teaches that each of the first and second shaft feeders have an external surface, external plane portion, fitted to an internal surface, internal plane portion, of the respective through-holes, the external plane portion thus forming a fitting portion extending in the vertical direction and the internal plane portion thus forming a fitted portion, the closeness of the fitting thus would at least partially inhibit rotation of the feeder shafts in the respective through holes  around a vertical rotation axis (Figures 10 and 11).
As to claim 7, Inagaki teaches the apparatus of claim 1.  Inagaki further teaches that the housing (10) comprises a positing fitting portion (62) fitted on an external fitted portion (333a) (Paragraph 01298; Figure 8). 
As to claim 8, Inagaki teaches the apparatus of claim 7.  Inagaki further teaches that the housing (10) includes a container (20) that holds the anode, the cathode and the membrane, and a lid (60) that closes an opening of the container (20) wherein the positioning fitting (63) is formed on the lid (60) (Paragraph 0130; Figure 8).
As to claim 10, Inagaki teaches the apparatus of claim 8.  Inagaki further teaches that the positioning fitting portion (63) is a groove extending along a lengthwise direction of the lid (Figure 8)
As to claim 13, Inagaki teaches the apparatus of claim 1. Inagaki further teaches that the housing (10) includes a container (20) that holds the anode, the cathode and the membrane, and a lid (60) that closes an opening of the container (20) wherein the anode, the cathode and the membrane jointly make up a stacked structure which is held down in the stacking direction by a plurality of holding projecting portions (64) formed in the lid (60) (Paragraphs 0130 and 0135; Figures 7 and 8).
As to claim 14, Inagaki teaches the apparatus of claim 13.  Inagaki further teaches that the plurality of holding protrusion (64) are formed along the water flow direction between inlet (11a) and outlet (11b) (Figure 7).
As to claim 15, Inagaki teaches the apparatus of claim 13.  As discussed above, Inagaki teaches that the apparatus comprises a plurality of the holding protrusions, each at least indirectly holding down the anode and the cathode, thus at least one protrusion that can be considered to hold down the anode and at least another separate protraction that can be considered to hold down the cathode. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Szalay as applied to claim 1 above, and further in view of US Patent Application Publication No. 2017/0092962 to Van Boyen (Van Boyen).
As to claim 11, Szalay teaches the apparatus of claim 1.  Szalay further teaches that the housing includes a container (cathode side half cell (210) and cathode side confining plate (220), that holds the anode (16), the cathode (13), and the membrane (15), and a lid (anode side half cell (215) and anode side confining plate (225)) that closes an opening of the container (Paragraph 0035; Figure 2A).  Szalay further teaches that the container portions that join together (cathode side half cell (210) and anode side half cell (215)) are formed of a plastic resin.  However, Szalay teaches that these portions are joined together through the use of bolts and screws (Paragraphs 0036 and 0039; Figure 2A) and thus fails to teach that the lid and container are joined together by welding the resin components by laser light.                                                                 
However, Van Boyen also discusses the joining of electrochemical cell components and teaches that in addition to the utilization of rods and nuts, laser welding is a known joining means (Paragraph 0026).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to (MPEP 2144.06 II).  Thus it would further have been obvious to form the resin of the lid and container of appropriately transmitting and absorbing colored materials in order to ensure effective laser welding.  
As to claim 12, the combination of Szalay and Van Boyen teaches the apparatus of claim 11.  Szalay further teaches that the lid includes a thin walled portion having a relatively small wall thickness and a thick walled portion having a relatively large thickness, wherein the container incudes a container projection portion (outermost edge) projecting towards the thin-walled portion of the lid (Figure 2A).

Claims 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Szalay as applied to claims 1 and 16 above, and as further discussed below.
As to claim 18, Szalay teaches the apparatus of claim 16.  As discussed above, Szalay teaches that the hollows are pores in a porous frit, thus pores formed throughout the elastic material and thus with at least a portion of the pores formed in a row lengthwise along the elastic material extending in a certain direction, i.e. horizontal.  However, Szalay fails to teach that the cell, and thus the corresponding elastic material is of a substantially rectangular parallelepiped.  However, mere changes in shape are not patentably significant (MPEP 2144.04 IV B).
As to claim 19, Szalay teaches the apparatus of claim 1.  Szalay further teaches that the housing includes a container (anode side half cell (215) and anode side confining plate (225)), that holds the anode (16), the cathode (13), and the membrane (15), and a lid (cathode side half cell (210) and cathode side confining plate (220)) that closes an opening of the container, wherein the apparatus further comprises a bearing member (18) placed between a bottom of the container and the anode the cathode and the membrane and formed of porous PTFE frit, thus an elastic material.  Szalay further teaches that the container includes a section for receiving the bearing member/elastic material (18) (the section (245)), this container section comprising a bottom container portion and an inner side surface portion formed continuously with an arcuate corner this section forming an outer surface forming a fitted portion, the bearing member/elastic material (18) having an outer and side surface forming a fitting portion provided facing the fitted portion of the container section with the elastic material stuck closely to the fitted portion, the container portion and electrode structure formed so that the electrode structure and corresponding bearing member/elastic material can only be received in the correct orientation, i.e. the electrode structure would not fit if accidentally reversed (Paragraphs 0032; Figure 2A).  However, Szalay fails to specifically teach that corners or the bearing member/elastic material are chamfered.  However, mere changes in shape are not patentably significant (MPEP 2144.04 IV B).
As to claim 20, Szalay teaches the apparatus of claim 19.  As discussed above, Szalay teaches that the bearing member/elastic material is formed of a porous PTFE frit throughout with a central through hole, thus a material that would be mirror symmetric with respect to a virtual plane perpendicular to the water flow direction from the water feed (260) to the water discharge (262) (Figure 2A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794